Citation Nr: 0305440	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of the veteran's post-traumatic stress disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1970 to March 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation for that disability.  
The veteran has been represented throughout this appeal by 
the Alabama Department of Veterans Affairs.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as evaluation 
of the veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

REMAND

The veteran asserts on appeal that the record supports 
assignment of an evaluation in excess of 30 percent for his 
PTSD.  As an initial matter, the Board notes that a 
significant change in the law occurred during the pendency of 
this appeal when, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  

In reviewing the record, the Board observes that the veteran 
has not been informed by the RO of the evidence needed to 
support his appeal; what he needed to do; and how and what 
the Department of Veterans Affairs (VA) would do to assist 
him in furthering his appeal in accordance with the 
provisions of 38 U.S.C.A §§ 5103, 5103A, 5107 (West 2002) and 
the Court's holding in Quartuccio.  Therefore, the claim must 
be returned to the RO.  

A June 1997 Social Security Administration (SSA) letter 
states that the veteran was in receipt of SSA benefits.  The 
report of a May 1999 VA examination for compensation purposes 
clarifies that the veteran indicated that he was in receipt 
of SSA disability benefits.  The evidence considered by the 
SSA in awarding the veteran's disability benefits is not of 
record.  The Court has clarified that the VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002) is completed.  The 
veteran should be specifically informed 
of the evidence needed to support his 
appeal; what he needs to do; and how and 
what the VA will do to assist him in 
furthering his appeal.  

2.  The RO should then contact the SSA 
and request that it provide copies of all 
records developed in association with the 
veteran's award of SSA benefits.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part IV. 
Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.   



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


